Atkinson, Justice.
Sheriffs “are authorized in their discretion to appoint one or more .deputies, from whom they must take a bond with sureties” (Civil Code of 1910, § 4912), and are liable on their official bonds “for the faithful performance of their duties as sheriffs, by themselves, their deputies, and their jailers.” § 4906. In certain counties sheriffs shall, at least ninety days before the first day of January, furnish to the county commissioners “a statement as to the number of . . deputies required by” them, “together with a recommendation as to the salaries” of such deputies, “and thereupon the said county commissioners . . shall fix, for the year succeeding, the salaries of said . . deputies,” subject to revision by the grand jury. Ga. L. 1924, p. 90, sections 4, 5. field:
1. In counties in which the act of 1924 applies, the powers conferred by that law upon the county commissioners do not extend to abolishment of office of deputy sheriff, or to discharge or control of deputies which the sheriff sees fit to select and for whoso conduct he and his bond are liable.
2. The judge did not abuse his discretion in consolidating' the cases.
3. Considering' the relief sought in the consolidated cases, which was not entirely injunctive in character, the judgment was not erroneous on the ground that it was the grant of a mandatory injunction.
4. The judgment for the plaintiff, upon which error was assigned, was not erroneous for any reason stated in. the brief of counsel for the plaintiff in error.

Judgmmt affirmed.


All the Justices concur.

Pierce Brothers, for plaintiffs in error.
Isaac 3. Peebles Jr., and William K. Miller, contra.